Exhibit 10.1
FUEL TECH, INC.
EMPLOYMENT AGREEMENT — GENERAL
Agreement made as of the 2nd day of August, 2010 between Fuel Tech, Inc., a
Delaware Corporation (the “Company”) with its principal place of business at
27601 Bella Vista Parkway, Warrenville, IL 60555, and David S. Collins of 1170
Biscay Court, Aurora, IL 60502 (“Employee”).
In consideration of the Company’s employment of Employee and the compensation to
be paid to the Employee, the Company and the Employee agree, as follows:

1.   Employment Status.

  (a)   Employment with the Company is contingent on Employee signing this
agreement, subject to the provisions regarding legal advice and rescission in
Section 13 below. Employee shall also be entitled to participate in such
benefits as the Company provides to its employees generally.

No statement in this Employment Agreement shall be construed to grant any
Employee an employment contract of fixed duration. Nothing contained in any
provision of this Employment Agreement shall be interpreted as altering the
at-will employment relationship or as a limitation, either express or implied,
on the Company’s right to discipline or discharge an Employee. Either the
Employee or the Company may terminate the employment relationship at any time,
for any reason, with or without notice and with or without cause.

  (b)   Position. Employee is employed initially as Senior Vice President,
Treasurer and Chief Financial Officer.     (c)   Base Salary, Sign-On Bonus.
Employee shall initially have an annual base salary of $280,000 prorated from
commencement of employment and paid semi-monthly less applicable withholdings.
In addition, Employee shall be paid a one-time sign-on bonus in an amount equal
to $17,500 less applicable withholdings to be paid Employee on or before
December 31,2010.     (d)   Executive Officer Incentive Plan. Employee shall be
entitled to participate in the Company’s 2010 Executive Officer Incentive Plan
(the “EOIP”) with an initial Incentive Pool Participation Percentage (as that
term is defined in the EOIP) for the Chief Financial Officer of 25.0% (prorated
from commencement of employment) of the Incentive Pool (as that term is defined
under the EOIP) subject to the terms and conditions of the 2010 EOIP as approved
from time to time by the Compensation and Nominating Committee of the Board of
Directors of the Company (“Committee”). For subsequent calendar years following
2010, Employee shall participate in such incentive plan, if any, as determined
by the Company, in its sole discretion. Employee acknowledges and agrees that
the Company is under no obligation to adopt an EOIP or any other incentive plan
for any such subsequent period, and may withdraw or change the EOIP in any
respect, including the Employee’s Incentive Pool Participation Percentage
therein, or to otherwise substitute a different incentive plan in lieu of the
EOIP.     (e)   Restricted Stock Unit (“RSU”) Grant. The Company is currently
designing an RSU grant award program under the Company’s Incentive Plan
(“Plan”), including what will be the Company’s standard terms and conditions
(“RSU Grant Agreement”) for grantees of such awards under the Plan. That
program, including the Company’s standard vesting schedule for an RSU grant,
will require approval of the Committee before it can be implemented. Further,
under the Plan, each RSU grant proposed by management under that program will
require Committee approval.         The Company currently estimates providing
you a grant of 20,000 Restricted Stock Units pursuant to the Plan’s RSU program
under the Company’s RSU Grant Agreement. Such grant is subject to the above
paragraph and also to any possible variation in the RSU grant quantity the
Company, in its discretion, may deem it advisable to make based on its ultimate
overall design of

 



--------------------------------------------------------------------------------



 



      the RSU grant program and the Committee’s approval of such grant. That
grant will occur on the later of: (a) your hire date, (b) the date the Committee
approves such grant under the Plan’s RSU program or (c) if either such
applicable date shall be in a don’t trade period under the Company’s Insider
Trading policy, then on the first date of the Company’s next open window period
under that policy.     (f)   Vacation. Employee shall be entitled to 10 days of
vacation from date of hire through December 31, 2010, fully accrued as of
Employee’s hire date. Thereafter, commencing January 1, 2011, Employee shall be
entitled to 25 days of vacation per calendar year accrued under the Company’s
normal vacation policy.     (g)   Benefit Plans. Employee shall be entitled to
participate in the Company’s 401 (k) and Profit Sharing Plan and such other
benefit and health and welfare plans as are extended by the Company to employees
generally.     (h)   Salary Continuation/Change of Control. If Employee’s
employment is involuntarily terminated not for cause within a year after an
event of “Change of Control” as defined in the Fuel Tech, Inc. Incentive Plan
(“Plan”), Employee shall be entitled to continuation of base salary and benefits
for up to the earlier of one year after such termination or until Employee shall
attain comparable employment with an equivalent salary. “Benefits” for this
purpose shall include Medical and Dental coverage, 401 (k) participation and
other plans and programs in which the officers of the Company generally are
entitled to participate, and, with respect to EOIP payouts, such amount for a
prior year as is earned but unpaid under the terms of that prior year plan and,
for a current year, such amount as the Compensation and Nominating Committee of
the Board of Directors of the Company, or any successor company, shall approve.
“Cause” shall mean conviction of Employee under or a plea of guilty by Employee
to any state or Federal felony charge (or the equivalent thereof outside the
United States); any instance of fraud, embezzlement, self-dealing, insider
trading or similar malfeasance with respect to the Company regardless of amount;
substance or alcohol abuse; or other conduct for which dismissal has been
identified in the Fuel Tech, Inc. Employee Handbook, or any successor manual, or
the Company’s Code of Business Conduct and Ethics, all as from time to time in
effect, as a potential disciplinary measure.

2.   Best Efforts. The Employee while employed by the Company shall devote
Employee’s best efforts, and Employee’s time and attention to the interests of
the Company as required by the Company and shall faithfully perform all duties
from time to time assigned to Employee and shall conform to all of the Company’s
requirements for proper business conduct including, without limitation, the
Company’s policies, procedures and guidelines set forth in the Company’s Code of
Business Ethics and Conduct, and the Company’s Employee Handbook as well as all
applicable national, state, and local laws, regulations, and ordinances. The
Company reserves the right, in its sole discretion, to change any such policies,
procedures, or guidelines, in whole or in part, at any time in the future, with
or without notice to Employee.   3.   Disclosure. Employee shall disclose
promptly and completely to the Company in writing, and shall respond to all
inquiries made by the Company whether during or after employment about, all
inventions, programs, processes, software, data, formulae, trade secrets, ideas,
concepts, discoveries and developments (“Developments”), whether patentable or
not, which during employment the Employee may make, conceive, reduce to writing
or other storage media, or with respect to which Employee shall acquire the
right to grant licenses or to become licensed, either solely or jointly with
others, which:

  (a)   Relates to any subject matter with which Employee’s work for the Company
may be concerned; or     (b)   Relates to or is concerned with the business,
products or projects of the Company or that of its customers; or     (c)  
Involves the use of the Company’s time, material or facilities.

 



--------------------------------------------------------------------------------



 



    Employee agrees that all such Developments are and shall remain the sole and
absolute property of the Company or its nominees, Employee will not withhold
Developments from the Company for the use or benefit of Employee or any other
person or entity after Employee’s employment terminates.   4.   Copyrights.
Employee agrees that all writings, illustrations, models, pictures, software,
and other such materials and original works of authorship created or produced by
Employee during the term of his employment with the Company and relating to his
employment with the Company shall be work made for hire under U.S. copyright
laws and shall be at all times the sole and absolute property of the Company or
its nominees. To the extent that such works are not works made for hire under
the U.S. copyright laws, then Employee grants, assigns, and transfers to the
Company any and all rights (including but not limited to copyrights) in and to
all such works.   5.   Assignment. At all times during and after Employee’s
employment with the Company and at no expense to Employee, Employee shall
execute and deliver such assignments and other documents as may be reasonably
requested by the Company to obtain or uphold for the benefit of the Company,
patents, trademarks, and copyrights in any and all countries for Developments,
whether or not Employee is the inventor or creator thereof. The Company shall be
the sole and absolute owner of any resulting patents, trademarks, and copyrights
for Developments.   6.   Development Exclusions. This Employment Agreement does
not apply to a Development or an original work of authorship that was developed
entirely on the Employees’ own time and that used no equipment or facility or
trade secret information of the Company and (a) that does not result from any
work performed by the Employee for the Company or (b) that does not relate to
the business of the Company.   7.   Development Compensation. Employee shall
receive no compensation for actions required of the Employee under the
requirements of Sections 3 and 4 and 5 above whether during or after termination
of employment, provided, however, that Employee shall be reimbursed by the
Company for any of Employee’s reasonable out of pocket expenses necessarily
arising out of such actions and such expenses are approved in advance by the
Company.   8.   Confidentiality; Non-Use. At all times during and after
Employee’s employment by the Company, Employee shall hold in strictest
confidence, and, without the express prior written authorization of the officer
of the Company to whom Employee reports or of the Board of Directors of the
Company, Employee shall not disclose or transfer to any third party or use for
Employee’s own benefit, any Development or any secret or confidential Company
information relating to research or development programs, products or services,
customer information, customer lists, business processes, business plans, or
sales or marketing plans.   9.   Company Property. Employee shall carefully
preserve the Company’s property and not convert it to personal use. At the
termination of Employee’s employment, Employee shall return to the Company any
and all Company property entrusted to Employee, including without limiting the
generality of the foregoing, all notes, correspondence, books, laboratory logs,
computer disks and tapes or other data storage media, engineering records,
drawings; and also any keys, key cards, credit cards, telephone cards,
computers, equipment and vehicles.   10.   Employee Disputes. Employee agrees
that in any claim which he may bring against the Company or which the Company
may bring against the Employee, the Employee now and will in the future agree
and consent that, at the Company’s sole election and in its absolute discretion,
any such claim may be determined in arbitration or, once initiated in any court
by the Employee, may be removed by the Company from that court to arbitration.  
11.   Arbitration. Except as otherwise provided in this section, any controversy
or claim between Employee and the Company arising out of or relating to
Employee’s employment or termination of employment or any other dispute between
the parties, whether arising in tort, contract, or pursuant to a statute,

 



--------------------------------------------------------------------------------



 



    regulation, or ordinance now in existence or which may in the future be
enacted or recognized, will be settled and determined by a single arbitrator
whose award will be accepted as final and binding upon the parties. The
arbitration will be conducted within the district of the federal district court
with jurisdiction over Employee’s most recent place of employment with the
Company and in accordance with the American Arbitration Association (“AAA”)
Employment Arbitration Rules in effect at the time such arbitration is properly
initiated, except in the event of any conflict with applicable law or the terms
of this section, in which case applicable law will take precedence under all
circumstances and the terms of this Agreement will take precedence over the AAA
rules. The arbitrator will render a written decision to the parties setting
forth the rationale for any award. The costs of the arbitration, including
administrative fees and fees charged by the arbitrator, will be allocated
pursuant to the AAA rules or, in the absence of any rules covering such costs,
will be shared equally between the parties. Each party will bear its or his own
travel expenses and attorneys’ fees. A judgment may be entered upon the
arbitrator’s decision and the decision will be enforceable by any court having
jurisdiction thereof. In any situation in which emergency injunctive relief may
be necessary, either party may seek such relief from a court until such time as
the arbitrator is able to address the matter covered by this section.   12.  
Waiver of Jury Trial. In the event that either party files, and is allowed by
the courts to prosecute, a court action on a dispute between the Employee and
the Company, the plaintiff in such an action agrees not to request, and hereby
waives his, her, or its right to, a trial by jury.   13.   Legal Advice:
Rescission. Employee agrees that this agreement involves Employee’s waiver of
certain legal rights. Employee may, if Employee so chooses, consult with an
attorney about the terms of this agreement before signing it. Employee further
acknowledges that (a) the Company has given Employee a twenty-one (21) day
period in which to consider the terms and binding effect of this agreement, and
(b) that, if Employee does sign this agreement, Employee shall have seven days
thereafter to change Employee’s mind and revoke it. Employee agrees that if
Employee decides to revoke this agreement, Employee will inform the Company in
writing within that seven (7) day period and obtain a written acknowledgment of
receipt by the Company of the revocation. Employee understands that revocation
of this agreement will affect Employee’s employment status. Employee states that
Employee has carefully read this agreement; that Employee understands its final
and binding effect and agrees to be bound by its terms; and that Employee has
signed this agreement voluntarily.   14.   Law. This Employment Agreement and
any disputes arising between the Company and Employee shall be interpreted and
governed by the law of the state of Employee’s last place of employment with the
Company, excluding its choice of laws rules.   15.   Integration: No Oral
Modifications. This written Employment Agreement is the only employment
agreement between the Company and the Employee and supersedes all other writings
or understandings related to Employee’s employment. This Employment Agreement,
including this provision, may not be modified by any oral statements made by any
person. This Employment Agreement, including this provision, may be modified
only by a written agreement signed both by the Employee and by an authorized
officer of the Company.   16.   Severability. Company and Employee agree that if
any of the agreements, covenants, restrictions and waivers by Employee in this
Employment Agreement is held invalid by a court of competent jurisdiction, such
provisions shall be stricken or modified by the Court and the remaining and
modified provisions shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Employment Agreement as of the
day and year first written above.


                  /s/ David S. Collins    /s/ Christina Potvin     David S.
Collins — Employee    Witness                Christina Potvin         Name
(Please print or type)             

          FUEL TECH, INC.
    By:   /s/ Douglas G. Bailey       Printed Name: Douglas G. Bailey        
Title: President and Chief Executive Officer    

